PER CURIAM.
It appearing desirable to have legislative representation upon the Judicial Council of Florida, rule 2.125(b)(1) of the Florida Rules of Judicial Administration is hereby amended to add subsections (I) and (J) as follows:
(I) the President of the Florida Senate or a senator designated by the President;
(J) the Speaker of the Florida House of Representatives or a representative designated by the Speaker.
This amendment shall be effective immediately. Any person wishing to file a comment concerning this amendment shall have thirty days from the date hereof within which to do so.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.